           Case 1:19-cv-10799-ER Document 108 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAJARVIS LOVE and JOSHUA LOVE,

                                 Plaintiffs,

                     -against-

PAUL WEST, SAINT FRANCIS OF ASSISI
SCHOOL, CATHOLIC DIOCESE OF JACK-
SON, FRANCISCAN BROTHERS OF
BROOKLYN, and FRIARS OF ASSUMP-                                        ORDER
TION BVM PROVINCE, INC.,
                                                                  19 Civ. 10799 (ER)
                                 Defendants.




         �e Court having been advised that all claims asserted herein have been settled, it is

ORDERED, that the above-entitled action be and hereby is discontinued, without costs to either

party, subject to reopening should the settlement not be consummated within thirty (30) days of

the date hereof.

         Any application to reopen must be ﬁled within thirty (30) days of this Order; any

application to reopen ﬁled thereafter may be denied solely on that basis. Further, the parties are

advised that if they wish the Court to retain jurisdiction in this matter for purposes of enforcing

any settlement agreement, they must submit the settlement agreement to the Court within the

next thirty (30) days with a request that the agreement be “so ordered” by the Court.

         SO ORDERED.

Dated:    September 7, 2021
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
